DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/3/2022. In particular, claim 1 has been amended to recite that the material body comprises a first “closed” end and a second end, and to recite that “the first closed end and second end comprising a single piece material body”; “wherein the first closed end consists of a sintered porous thermoplastic polyurethane or sintered porous polypropylene based elastomer and the second end comprises a sintered polyethylene, wherein the first closed end is more flexible than the second end, wherein the second end is more rigid than the first closed end.” Claims 2-5 have been amended to have proper antecedent basis for the amendments to claim 1. Claims 6-8 and 11 are cancelled. Claim 9 has been amended to depend from claim 1. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended instant claim 1 recites “A liquid applicator comprising a sintered porous elastomeric material body comprising a first closed end and a second end, the first closed end and second end comprising a single piece material body, wherein the first closed end consists of a sintered porous thermoplastic polyurethane or sintered porous polypropylene based elastomer and the second end comprises a sintered polyethylene…” The concept of having a single material piece body with a first and closed second end made of two different materials is not present in the instant specification. 
The term “piece” appears only once in the entire instant specification. Paragraph 22 of the instant specification states:
The sintered porous elastomeric material body is molded. The liquid applicator is a molded single piece with a curved end for application to the surface of the skin.


This is the only place in the specification which mentions a “single piece.” This paragraph is referring to the embodiment where the liquid applicator is a molded single piece, as shown in Figure 1. The concepts of a first closed end and a second end being a “single piece material body” is not in the instant specification. The molded “single piece” having a curved end which is discussed in paragraph 22 is a separate embodiment from that having a first closed end made of one material and a second end made of a different material, which is that shown in Figure 3. The amendment presented on 10/3/2022 takes two separate concepts, which are not disclosed together in the instant specification, to recite a third embodiment which is not supported in the instant specification. Therefore claim 1, and all claims dependent thereon, contain new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-10, 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite 'the first closed end and second end comprising a single piece material body.' This is indefinite because the claim recites "a sintered porous elastomeric material body" in lines 1-2 and then recites “'the first closed end and second end comprising a single piece material body.” The term “material body” appears twice and appears to be defining two different structures. However, this is not clear. It is unclear (1) whether there is a single material body that is sintered, porous and elastomeric and which is also a single piece, or (2) whether the claim is describing two separate features of the invention,  where the 'sintered porous elastomeric material body' does not have to be a single piece, but only the first closed end and second end have to be a single piece “material body.” Claims 2-5, 9-10, and 12-15 fail to clarify what is intended by amended instant claim 1. Therefore, claims 1 and all claims dependent thereon are indefinite.  
Furthermore, it is unclear how the first closed end and second end can comprise a single piece material body, when they are made from two distinct materials as recited in claim 1. While the ends can be part of the same piece, where the ends are molded together, this is not the same as being as single piece material body. The ends can either be a single material, or a single piece, but cannot be a single piece material body when one end is made of sintered porous thermoplastic polyurethane of sintered porous polypropylene, and the other end is made of sintered polyethylene. Therefore, the scope of claim 1 is unclear and indefinite. None of claims 2-5, 9-10, or 12-15 clarify what is meant by this limitation in claim 1 and therefore, these claims are also indefinite. Figure 1 appears to show a sintered porous elastomeric body which is a single piece and a single material. Figure 2 appears to show a hollow sintered porous elastomeric body which is a single piece and a single material. Figure 3 appears to show a single piece made of two materials molded together, which is not a single piece material. 
Claim 2 recites that the sintered porous elastomer material body has blocking fibers on the first end. However, claim 1, on which claim 2 depends, recites that the first end consists of a sintered porous thermoplastic polyurethane or sintered porous polypropylene based elastomer. Claim 1 closes the first end to only sintered porous thermoplastic polyurethane or sintered porous polypropylene based elastomer, while claim 2 attempts to recite an additional component which is excluded from the first end because of the “consisting of” language in claim 1 on which claim 2 depends. Therefore, claim 2 is indefinite. Claim 10 depends from claim 2 and recites that the flocking fibers are selected from the group consisting of nylon fibers, polyethylene fibers, polypropylene fibers, cotton fibers, rayon fibers, and polyacrylic fibers. However, these are excluded from claim 1 on which claim 2 depends, and claim 10 depends from claim 2. Therefore, claim 10 is also indefinite. 
Claim 12 recites “A device for applying a liquid or a gel to a surface comprising: a housing with a closed end and an open end a fluid reservoir in the housing; and, the liquid applicator of any of the preceding claims, wherein the second end is located in the fluid reservoir and the first end is locate at or near the open end of the housing.” It is noted that each of preceding claims 2-5 and 9-10 depend from claim 1, and thus claim 12 which depends from “any of the preceding claims” also depends from claim 1. Claim 1 recites a “first closed end and a second end.” Claim 12 also recites a closed end. It is unclear how the first closed end of claim 1 relates to the closed end of claim 12. Additionally, “first end” lacks antecedent basis. What the claim should recite, it appears, is “the first closed end,” which again, makes it unclear how this closed end relates to the “closed end” of the housing. 
Claim 9 recites “wherein the thermoplastic polyurethane elastomeric material is an aromatic, polyether-based thermoplastic polyurethane.” There is insufficient antecedent basis for “thermoplastic polyurethane elastomeric material.” The claim does not previously refer to a thermoplastic polyurethane elastomer material, nor does claim 1 on which claim 9 depends. Rather, claim 1 recites that the first closed end consists of a sintered porous thermoplastic polyurethane and does not recite that this thermoplastic polyurethane is the elastomeric material. Additionally, the end of the claim should recite “an aromatic, polyether-based thermoplastic polyurethane elastomeric material,” or the claim should recite “wherein thermoplastic polyurethane of the sintered porous thermoplastic polyurethane is an aromatic, polyether-based thermoplastic polyurethane” in order to provide proper antecedent basis. 
Claim 13 recites “applying the second end of the liquid applicator to the surface; compressing the housing; and applying the liquid or gel from the first end of the liquid applicator to the surface.” The term “first end” should recite “first closed end” in order to reflect proper antecedent basis. It is unclear how the liquid or the gel is being applied to the surface “from the first end,” when the second end is the end being applied to the surface. In other words, the claim never indicates that any gel or liquid is present on, or applied to, the first end, or that the first end contacts the surface. Rather, the second end which is located in a fluid reservoir is applied to a surface, so again, how can the liquid or gel be applied to the surface from the first end? Because the claim does not make clear how this is occurring, the claim is indefinite. Claims 14-15, which depend from claim 13, do not remedy the lack of clarity in claim 13 and therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wingo et al. (US 8,141,717). 
Wingo et al. teach continuous sintered polymeric materials comprising a flexible region and a rigid region, wherein the flexible region comprises at least one elastomer, and the rigid region comprises a second plastic (¶12). A continuous material appears to meet “single piece material body” recited in amended instant claim 1. The sintered polymeric materials are used as applicators (¶15). The applicator further comprises a reservoir coupled to a component. Wingo et al. teaches applying a composition to a surface using the applicator. The composition includes cosmetics. See ¶26-27.  The composition passes through the applicator to an exterior surface of the sintered porous polymeric component, which is the flexible end of the applicator. 
In embodiments of Wingo et al., examples of plastics for the porous sintered polymeric component include polyethylene (¶66). The second region, which is the rigid region, is made up of the plastic, with a preferable plastic being polyethylene. See ¶66. Examples of elastomers used to produce the flexible region include thermoplastic polyurethane elastomers. See ¶67. The flexible region comprises the elastomer in an amount of, for example, about 90wt% and a plastic, such as polypropylene, as the remaining amount. In Figure 2, the “single piece” applicator has a flexible end (202), which is closed and for application to a surface and an “open” rigid end (204) which is for coupling to a housing and is a point of attachment to a housing.
Wingo et al. teaches that an applicator of the invention comprises a reservoir containing, for example, cosmetic compositions. See ¶142. The reservoirs can be partially or fully disposed within a housing (¶147). The housings can have any shape such as a cylinder or cone. One of ordinary skill in the art would at once envisage that the housing will necessarily have an open end and closed end. If there was not a closed end, the fluid could not be contained in a reservoir, and if the housing did not have an open end, the applicator could not be coupled to or inserted to the housing. The rigid end is coupled to the housing which contains the reservoir and is therefore “in” the fluid reservoir, while the flexible end, opposite the rigid end of the applicator, is for contacting a surface and applying the fluid (such as cosmetic) to a surface. One of ordinary skill in the art would at once recognize that when the fluid in the reservoir of the housing of the applicator is a cosmetic, the fluid will be applied to skin. See ¶142 and 149. Wingo et al. teaches that the sintered porous polymeric component of the applicator comprises a hollow portion or slot. This slot or hollow portion will be present in the rigid end, which is the end which is coupled to a housing, as stated in ¶139, as the flexible end is the end which contacts a surface. Alternatively, see the rejection below in view of Gueret (EP 1201558A1).
Wingo et al. teaches that the thermoplastic polyurethanes include copolymers comprising polyurethane and a polyether. One of ordinary skill in the art would at once envisage either aromatic or aliphatic copolymers of polyurethane and polyether based on the teachings at ¶67 of Wingo et al. 
Wingo et al. does not expressly that the flexible region consists of the elastomer. However, it would have been obvious to one of ordinary skill in the art to increase the amount of elastomer in the flexible region, such as to 100wt% of the flexible region, in order to provide a more flexible end for application of cosmetics, which would provide a softer and more deformable application of the cosmetics when contacting skin. 

Claims 2, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wingo et al. (US 8,141,717) and further in view of Gueret (EP 1201558A1). Because EP 1201558A1 is in French, the machine-translated English equivalent is cited below.
Regarding claims 2 and 10, Wingo et al. teach that the applicator comprises fibers such as polyester fibers, nylon fibers, or polyacrylic fibers. See ¶133. Wingo et al. does not expressly disclose that the flexible region comprises the fibers or that the housing is compressed to apply the liquid (such as cosmetics) from the flexible end to a surface (such as skin). 
However, Gueret (EP 1201558A1) teaches a liquid applicator (¶1) made of, for example, a porous thermoplastic elastomer. Gueret teaches that at least part of the surface of the applicator is covered with flocking such as rayon, nylon, cotton, or polyester (¶30). See Figures 1A and 1B, item 7 and 9. The applicator is hollow (¶29) to give it greater deformability. Gueret teaches that the product (such as liquid) is applied using the applicator disclosed therein (see 7 of Figure 1B) when the housing is compressed, passing the liquid to the applicator, which is applied to a surface such as skin to apply the liquid. See ¶50-51.
Both Wingo et al. and Gueret relate to the field of liquid applicators made from porous thermoplastic elastomers and which are used to apply, for example, cosmetics. It would have been obvious to one of ordinary skill in the art to include flocking such as rayon, nylon, cotton, or polyester on the applicator of Wingo et al. and to make the applicators of Wingo et al. hollow and therefore deformable, in order to aid in ease and comfort of application of the products (cosmetics) of Wingo et al. and to improve the contact of the applicator with skin. It would have been obvious to one of ordinary skill in the art to compress a housing, as disclosed in Gueret, said housing containing a reservoir of liquid to which the applicators of Wingo et al. are coupled, in the invention of Wingo et al., in order to accelerate the speed at which the product reaches the flexible end of the applicator which contacts the surface such as skin, thereby increasing the speed at which the cosmetic product is applied to the wearer, reducing application times. 

Response to Arguments
Applicant’s arguments with regards to the rejection of the claims over Gueret (EP 1201558A1) alone have been considered but are moot because the new grounds of rejection do not rely on Gueret (EP 1201558A1) alone. New grounds of rejection are made over Wingo et al. (US 8,141,717) in view of Gueret (EP 1201558A1), the new grounds of rejection of which were necessitated by the amendments filed on 10/3/2022. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766